DETAILED ACTION

This Office action is in response to papers submitted on 22 January 2020.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on January 22, 2022, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	While the references of prior art teach of electronic devices using human physical interaction to control the device or other devices, none of the references taken either alone or in combination with the prior arts of record disclose the use of multimodal approach to naturally interact with consumer electronic devices, specifically including:
	(claims 1, 11 and 20)  “…in response to determining that the first user physical interaction is of a first type: 
identifying a device based on the first user physical interaction provided at
the first point in time;
starting a session for the device;

physical interaction of a second type, wherein the second user physical interaction is provided at a second point in time, the second type being different from the first type; and
identifying a command based on the second user physical interaction
provided at the second point in time; and
in response to determining that the first user physical interaction is of the second
type:
identifying the command based on the first user physical interaction provided at the first point in time;
storing the command in a data store;
starting the session for the device;
while the session is unexpired, monitoring and receiving a third user physical interaction of the first type, wherein the third user physical interaction is provided at the second point in time; and identifying the device based on the third user physical interaction provided at the second point in time; …”,
in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art(s) of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. US 2015/0279366 A1  	Krestnikov et al.
US Patent Application Publication No. US 2017/0065880 A1		Fung
US Patent Application Publication No. US 2014/0037135 A1		Kuthiroff et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        December 1, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119